Title: From John Adams to François Adriaan Van der Kemp, 4 October 1813
From: Adams, John
To: Van der Kemp, François Adriaan



My dear Friend
Quincy October 4th. 1813

Mr Elliot had informed me, by a kind Letter, of your Arrival at Barneveldt, before I recd. yours of 21. Septr.
Had you been here as a Traveller, my House Should have been your home; my Friends your Friends. But I respected the Object of your Visit. Charles is gone to Buckminster. Both, Shewn to Mankind, and then taken away from the evil to come.
Your reception in Boston and Cambridge was Sincere: and had not your known connection with a respectable Family and the affecting Object of your Visit, prevented your Acceptance of Invitations; you would have had unequivocal Demonstrations in abundance of esteem and respect for your Person and Character.
In The heavenly doctrine of Christianity, reduced to its primitive Symplicity, you and I agree, as well, I believe, as any two Christians in the World.
I am very glad you Saw Watson, and Allen. Dwights, Sedgwickes and Childs I know not.
My negotiations, my Friend, I consider as an Atom floating in the Sunbeams. The vast, the incomprehensible futurity, Swallows up all my contemplations of the past. The Changes in Religion in Government, in the Empires, Kingdoms, Republicks and Despotisms of this Globe of Earth, which Seem to me to be bursting forth: Are beyond all my pretensions to foresight or conjecture.
The astonishing Efforts of our Sampson, our David our Hercules, our little flotilla; what do they Signify? I See or Seem to See in them revolutions, over the whole Globe. Oh! that Americans were Sensible of their Situation and the part they ought to Act. But the Jews, at the Commencement of Christianity were not more blind and infatuated.
“The Lord God omnipotent reigneth; let the Earth rejoice” is the Sublimest Poetry, the profoundest Phylosophy and the most orthodox Religion, I have ever read.
I Shall wait, with impatience for your Account of Goëthe. The “engravings’ have always been a Mystery to me.
Mrs A. is your Friend as much as I am. You Saw her at  69. You had Seen her at 55. You perceived the difference of 14 Years. Whatever Changes in her en bon point, her bloom her Vivacity, her figure or her graces you may have perceived there has been none in her Frienship her Esteem her Affection or may I Say Admiration for you.

John Adams